Citation Nr: 1710512	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic muscle pain, to include entitlement to compensation under the provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1986 to April 1986 and from July 1986 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The January 2010 rating decision denied the Veteran's claims for entitlement to an increased rating for posttraumatic stress disorder, and to service connection for chronic fatigue syndrome, a seizure disorder, and chronic obstructive pulmonary disease.  However, the Veteran did not submit a timely notice of disagreement as to those issues.  Therefore, they are not before the Board at this time.  See 38 C.F.R. §§ 20.200; 20.201 (2016).

In his substantive appeal, the Veteran requested a hearing before a member of the Board by live videoconferencing.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2011.  In a letter dated in April 2012, VA notified the Veteran and his that he had been scheduled for a Board hearing on May 10, 2012.  The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e). 

In January 2016, the Board issued a decision denying the Veteran's claims for entitlement to service connection for hypertension, a heart disability, and chronic muscle pain.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in September 2016 the Court issued an order granting a Joint Motion for Partial Remand (JMR) to vacate the January 2016 Board decision's denial of entitlement to service connection for chronic muscle pain and remand the issue to the Board for further consideration.  In the Order, the Court also dismissed the remaining issues, pursuant to the Veteran's request in the JMR.  Therefore, those issues are no longer on appeal.

In the January 2016 decision, the Board also remanded the issue of entitlement to service connection for a gastrointestinal disability.  In a May 2016 rating decision, the Appeals Management Center in Washington, DC, granted the Veteran entitlement to service connection for irritable bowel syndrome.  As this represents a total grant of the benefit sought on appeal with respect to that issue, the issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board notes that additional VA treatment records were associated with the record following issuance of the supplemental statement of the case in November 2011, and that the Veteran did not waive initial agency of original jurisdiction (AOJ) consideration of that additional evidence.  See 38 C.F.R. § 20.1304.  However, because the case must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when it readjudicates the claim following completion of the additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for chronic muscle pain, to include entitlement to compensation under the provisions of 38 C.F.R. § 3.317.  His service personnel records, to include his DD Form 214, reflect that he had service in Saudi Arabia from September 1990 to March 1991.  Therefore, he is a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317 benefits.  See 38 C.F.R. § 3.317(e).

The parties to the September 2016 JMR agreed that the Board did not provide an adequate statement of reasons or bases in its denial of the Veteran's claim for entitlement to service connection for chronic muscle pain.  Specifically, the Board found that the Veteran does not have fibromyalgia, which is a qualifying chronic disability under 38 C.F.R. § 3.317(a)(2).  In so doing, the Board acknowledged that "there are a few notations of fibromyalgia" in the medical records, but concluded that the preponderance of the evidence shows that the Veteran does not have fibromyalgia.  In support of this conclusion, the Board cited to VA progress notes and an October 2009 VA examination report, but did not otherwise provide analysis explaining its finding.  The parties therefore agreed that the issue should be remanded to the Board so that the Board could provide an adequate statement of reasons or bases as to the relative probative value of the Veteran's private treatment records showing a diagnosis of fibromyalgia.

After further review of the record, the Board finds that the matter must be remanded for further development.  A private treatment note dated in November 2001 reflects that the Veteran reported a slow deterioration in his health since his active service in the Persian Gulf war to the point that he suffers from chronic fatigue syndrome and multiple myalgias and joint pains.  The impressions at that visit included chronic fatigue syndrome, but not fibromyalgia.  A December 2001 note from the same private treatment provider shows that the Veteran reported improvement in muscle aches and pains  The December 2001 note includes an impression of fibromyalgia, but not chronic fatigue syndrome.  The treatment note does not include an explanation for the finding of fibromyalgia.  A July 2002 noted from the same private treatment provider again includes an impression of fibromyalgia, but not chronic fatigue syndrome, and does not provide an explanation for the finding of fibromyalgia.  Subsequent private and VA treatment records do not include impressions or diagnoses of fibromyalgia; although a February 2012 VA treatment note includes fibromyalgia under past medical history.  The October 2009 VA examiner noted the July 2002 diagnosis of fibromyalgia.  However, the examiner did not further discuss that diagnosis, to include whether it was appropriate given the Veteran's reported signs and symptoms.  As such, the record shows that the Veteran may have fibromyalgia or may have had fibromyalgia in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However, the records do not show the basis for that diagnosis or competent evidence that the diagnosis was in error.  Therefore, the evidence contains insufficient competent evidence to determine whether the Veteran had fibromyalgia during or in proximity to the claim, and the case must be remanded so that the Veteran may be provided a VA examination to determine whether he has fibromyalgia or had fibromyalgia in proximity to the claim for service connection.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine whether he has fibromyalgia.  Provide a copy of this remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address whether it is at least as likely as not (50 percent probability or greater) that the Veteran has fibromyalgia or had fibromyalgia at any time since his separation from active service, even if currently resolved.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has an undiagnosed illness manifested by chronic muscle pain.

The VA examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  If the examiner determines that the Veteran does not have fibromyalgia and has not had fibromyalgia at any time since his separation from active service, then the examiner should reconcile that conclusion with the impressions of fibromyalgia shown in the private treatment records dated from December 2001 through July 2002.

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




